DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16, 19-23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “A drive arrangement for moving a body along a path with respect to first and second media guides, the first media guide conveying a medium at a first velocity along the path and the second media guide conveying the medium at a second velocity different to the first velocity along the path”. It is unclear if the drive arrangement is different from the media guides or if they are one in the same. It is further unclear if the body and the media are two different components or one in the same. It is further unclear as to exactly what the medium is that is being conveyed. This leaves the claims vague and indefinite. 

	Claim 4 recites that “the first velocity and second velocity are opposite in direction”. It is unclear as to how the system operates to have a velocity be in opposite directions. This leaves the claims vague and indefinite.
	The above citations are merely exemplary and the Applicant is encouraged to review the claims for similar discrepancies. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10, 16, 19-23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quere (US 2010/0171450).
Quere discloses an electromechanical drive system and controller comprised of a drive arrangement, as best shown in figures 2A and 2B, for moving a body along a path with first and second media guides. The guides are magnetic planes 11 and 15 equipped with electromagnetic windings 12 acting as a stator. A moving body is positioned between the planes 11 and 15, as shown in figures 2A and 2B and further equipped with an electromagnetic rotor 14 to operate in conjunction with the stators to . 
Allowable Subject Matter
Claims 7-9 and 11, 12, 14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683.  The examiner can normally be reached on Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
February 17, 2021